O’HERN, J.,
dissenting.
The Court’s memorandum order contains, in finding number (3), a principle of law that is significant and important. Its implicit premise is that the legal proceedings that are preliminary to the call of an election should merge into the transcendent event that is the election. Once the people have spoken upon a subject within the electoral competence, the premise is that courts should not be heard to say that it was not time for the people to have spoken. To hold otherwise turns the electoral process on its head and destroys confidence in the voter’s belief that a vote counts. As the Court suggests, after the polls have closed the challenge should be to test whether the election has “been subject to any claims of illegality involving fraud, corruption, taint, or significant wrongdoing that might otherwise affect the free exercise of the franchise by the people and the full expression of their will.” See N.J.S.A. 19:29-1. A corollary to this principle is that the judicial system must galvanize itself to afford maximum procedural fairness in the pre-election challenge. At each level, we must seek to resolve, as fully and fairly as we can, a challenge to the call of an election before the election. What we should not do is adopt a wait-and-see attitude. For what we shall see is the central act of a free people, the act of self-government. It is too important that this act not become an exercise in futility.
*445Henceforth, to the extent that I am able, I would seek to see this process followed. In this case, the question whether the principle should be applied in the circumstances has been summarily resolved. I respect the Court’s concern for the limited time at hand, but would have set the matter down for an expedited plenary disposition.
For reversal and vacation — Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI and STEIN — 6.
Opposed — Justice O’HERN — 1.